EXHIBIT CERTIFICATION OF CHIEF EXECUTIVE OFFICER Pursuant to 18 U.S.C. § 1350, as created by Section906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Immunobiotics, Inc. (the “Company”) hereby certifies, to such officer’s knowledge, that: (1) the accompanying Annual Report on Form 10-KSB of the Company for the fiscal year ended December31, 2007 (the “Report”) fully complies with the requirements of Section13(a) or Section15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April9, 2008 /s/Thomas P.
